Title: To Thomas Jefferson from Henry Lee, 26 August 1825
From: Lee, Henry
To: Jefferson, Thomas


Dear Sir
Washington
26th August 1825
I am unwilling that my enthusiasm in favour of your university should not be effectively known to you, I therefore take occasion, even at the risk of tasking your condescension & patience, to mention that in addition to Mr Wallace who is now at the university, the two Browns, Richard & Frederick, are removed from the college here, & are to be sent at my instance, from  to the University. I should be glad that on some of your paternal visits to the institution, you would take occasion to kindle, by a single salutation, that immortal love of  knowledge, in their minds, which has rendered yours so useful & illustrious. I will at the same time & for the same purpose mention to you the name of young George W. Lewis—a student of my acquaintance who has recently left this college for the university, with very high academical credit. He is the great Grandson of Mrs Lewis, the sister of Genl Washington, and promises to sustain or rather to revive the honour of his race with sincere admiration & perfect respect I am Dear Sir yr most ob sertH. Lee